15-842-cr, 15-3146-cr
United States v. Knowles 


                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL. 


              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 6th day of December, two thousand sixteen. 

PRESENT:            JOHN M. WALKER, JR., 
                    ROBERT D. SACK,  
                    DENNY CHIN, 
                                                   Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,  
               Appellee, 
                                                                                      15‐842‐cr 
                                        v.                                            15‐3146‐cr     

MICHAEL ANDREWS, GLEN BASKET, AKA BIG 
MUGS, JEROME BROOKS, AKA ROMY, ROBERT 
BRUCE, AKA ROB LOOSE, STANLEY BRUCE, AKA 
SB, MARCUS CHAMBERS, AKA CHINO, GERALD 
CHARLES, AKA TWIN, GERARD CHARLES, AKA 
TWIN, MICHAEL CLEMONS, AKA CARTIER, 
QUEJUAN COLLINS, AKA JIGGER, MICHAEL 
DENNIS, RAYVON DIAZ, AKA CB, JOSEPH 
DUQUESNE, AKA JOE LITE, JAMES EDMONSON, 
AKA DEWEY, KYLE ELLISON, CHRISTOPHER 
GLIVENS, AKA YOUNG GUNNERS, 
CHRISTOPHER GRANGER, AKA CRISPY, DEXTER 
GRANGER, AKA COMPTON, KAREEM GRANGER, 
AKA REEM, RYAN GRANGER, AKA RY‐G, 
DAQUAN GREENE, AKA DAY DAY, PAUL 
HARDY, JASON HARRIS, AKA J‐ROCK, TYREE 
HUGHES, AKA CAPO, WILLIE JACKSON, AKA 
WOP, MARK JONES, AKA BANGER, RASHAD 
MCNULTY, AKA ROGER, DONTE MELVIN, AKA 
PUDGY, ANTHONY NORTHOVER, AKA 
ZIMBABWE, MARCUS ODOM, AKA MEECH, 
DOMINICK PALLANO, AKA DOM, SHAWN 
PATTERSON, AKA SP, DONALD PEGUES, AKA 
VEGAS, DEXTER PICKETT, AKA DEX DIGS, 
MARQUISE PICKETT, AKA FRESH GUALLA, 
BERNARD POTILLO, AKA BERNIE, TRAVIS 
ROBINSON, AKA 730, MARCUS SHEPPERD, AKA 
DO DIRT, AKA PESCI, ERIC SMITH, AKA E, 
SHARIF STEWART, AKA FUBU, JAMES SUMMERS, 
AKA SMOKE, DEXTER THOMAS, AKA DEX, 
RONNELL THOMAS, EDWARD WHITNEY, AKA 
EDRO, ANDREW WILSON, AKA DREW, RAKEEM 
WILSON, 
                               Defendants, 
 
SAMUEL SUTTON, AKA THUG, STEVEN 
KNOWLES, AKA MANNY FRESH, 
                               Defendants‐Appellants. 
                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 Margaret Garnett, Jessica Ortiz, Assistant 
                                                              United States Attorneys, for Preet Bharara, 
                                                              United States Attorney for the Southern 
                                                              District of New York, New York, New York. 
 
FOR DEFENDANT‐APPELLANT                                       Herman Kaufman, Old Greenwich, 
STEVEN KNOWLES:                                               Connecticut. 
 
FOR DEFENDANT‐APPELLANT                                       Nicholas J. Pinto, New York, New York. 
SAMUEL SUTTON:                                                 
 

                                                     2 
              Appeal from the United States District Court for the Southern District of 

New York (Karas, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that (1) the judgment of the district court as to Steven 

Knowles is AFFIRMED, and (2) attorney Nicholas J. Pintoʹs motion to be relieved as 

counsel to Samuel Sutton, and the governmentʹs motions to dismiss Suttonʹs appeal of 

his terms of imprisonment, supervised release, and forfeiture, and to summarily affirm 

his conviction and special assessment are GRANTED. 

              Defendants‐appellants Steven Knowles and Samuel Sutton appeal from 

judgments of conviction entered in the district court on October 5, 2015 and March 10, 

2015, respectively.  Knowles was convicted following a four‐week jury trial of 

conspiracy, racketeering, narcotics trafficking, the murder of Christopher Cokley, and 

related counts.  Sutton pled guilty to conspiracy to distribute and possess with intent to 

distribute more than 280 grams of cocaine base.  We assume the partiesʹ familiarity with 

the underlying facts, procedural history, and issues on appeal.   

           1. Knowles   

              Knowles contends that the evidence was insufficient to convict him of 

conspiracy to commit murder in aid of racketeering in connection with the Cokley 

murder. 

              In an appeal challenging the sufficiency of the evidence, we review the 

evidence in ʺthe light most favorable to the government and credit every inference that 

                                             3 
the jury might have drawn in the governmentʹs favor.ʺ  United States v. Salameh, 152 F.3d 

88, 151 (2d Cir. 1998) (per curiam).  The jury verdictʹs must be upheld if ʺany rational 

trier of fact could have found the essential elements of the crime beyond a reasonable 

doubt.ʺ  Jackson v. Virginia, 443 U.S. 307, 319 (1979).  The credibility of a testifying 

witness is the province of the jury and not the reviewing court.  See United States v. 

OʹConnor, 650 F.3d 839, 855 (2d Cir. 2011). 

                 The government presented testimony from numerous cooperating 

witnesses regarding Knowlesʹs involvement in the murder conspiracy, and the jury was 

entitled to credit that testimony over Knowlesʹs arguments.  Furthermore, Knowles cites 

no authority for his argument that the government had to prove that Knowles ʺwas the 

actual shooter, or [that] he was armed when the incident occurredʺ to sustain a 

conviction.  Knowles Br. at 5.  Nor does the governmentʹs failure to introduce the 

murder weapon or testimony that Knowles was seen firing a weapon at all points 

during the shooting require reversal.  Accordingly, we conclude that there was 

sufficient evidence to convict Knowles of conspiracy to commit murder in aid of 

racketeering. 

           2. Sutton   

                 Suttonʹs attorney moves to be relieved as counsel pursuant to Anders v. 

California, 386 U.S. 738 (1967).  Before granting an Anders motion, we must be satisfied 

that (1) ʺcounsel has diligently searched the record for any arguably meritorious issue in 

support of his clientʹs appealʺ; and (2) ʺdefense counselʹs declaration that the appeal 

                                               4 
would be frivolous is, in fact, legally correct.ʺ  United States v. Burnett, 989 F.2d 100, 104 

(2d Cir. 1993). 

                Sutton pled guilty pursuant to a plea agreement in which he waived his 

right to appeal ʺany sentence within or below the Stipulated Guidelines Range of 135 to 

168 months of imprisonment, . . . any term of supervised release that is less than or 

equal to the statutory maximum[, or] . . . any forfeiture amount that is less than or equal 

to $5,000.ʺ  App. at 57‐58.  A defendantʹs knowing and voluntary waiver of his right to 

appeal is enforceable.  United States v. Gomez–Perez, 215 F.3d 315, 318 (2d Cir. 2000).  

                The record demonstrates that Suttonʹs waiver was knowing and 

voluntary, and that the district court substantially complied with Rule 11 in the plea 

allocution.  The one variance ‐‐ the district court did not explain that the appeal waiver 

also applied to the non‐imprisonment components of the sentence ‐‐ does not rise to the 

level of plain error.  See United States v. Cook, 722 F.3d 477, 481 (2d Cir. 2013).  Therefore, 

Sutton may not appeal his term of imprisonment or supervised release or his forfeiture.  

Furthermore, neither Suttonʹs guilty plea nor the special assessment, the only 

components of the judgment not covered by the appeal waiver, presents non‐frivolous 

issues for appeal.  Accordingly, counselʹs motion to be relieved, and the governmentʹs 

motions to dismiss Suttonʹs appeal of his term of imprisonment, term of supervised 

release, and forfeiture, and to summarily affirm his conviction and special assessment 

are granted. 




                                               5 
             We have considered all of the appellantsʹ remaining arguments and find 

them to be without merit. Accordingly, for the reasons stated above, the judgment of 

the district court as to Knowles is AFFIRMED.  Suttonʹs appeal is DISMISSED as to his 

sentence of imprisonment, supervised release, and forfeiture, and the judgment as to 

him is AFFIRMED in all respects. 

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 




                                           6